Per Curiam :
Plaintiff was employed by defendant as a salesman, and brings this action for damages for alleged wrongful discharge. The contract of employment gave defendant the right to discharge plaintiff at any time if his “services prove unsatisfactory.” Defendant’s president testified that plaintiff was discharged because defendant was dissatisfied with the pecuniary results of plaintiff’s efforts, and also because the information he gave defendant concerning details of business with which he had to do, was unreliable. Defendant moved for the direction of a verdict on the ground that there was no contradiction to defendant’s testimony that plaintiff was discharged because his services were unsatisfactory. Although the motion well stated the fact as to any contradiction of defendant’s testimony, it was denied and defendant excepted. The learned court charged the jury as follows: That the right to determine whether the plaintiff’s services were or were not satisfactory rested solely with the defendant and that it was not a question for either the court or jury to decide whether the defendant ought or ought not to have been satisfied; that “ the sole question to be decided by the jury is whether or not the defendant company discharged the plaintiff because it was actually dissatisfied with the services of the plaintiff and discharged him in good faith for that reason * * *. If you find * * * that the defendant company was dissatisfied, and that because of that dissatisfaction alone it discharged this plaintiff in good faith, it is your duty to find a verdict in *246favor of the defendant company. If, however, you find the contrary on this sole question in the- case, then the plaintiff may recover.” At defendant’s request the court further charged as follows: “ That in view of the defendant’s right to discharge the plaintiff in the exercise of the defendant’s discretion, it is unimportant to consider the question of whether the defendant was actuated by some ulterior motive.” The court refused at plaintiff’s request to charge: “ That if the jury find that the dissatisfaction of the defendant was assumed and not real and made for the purpose of reducing expenses, or any other cause than that of dissatisfaction, that they may find for the plaintiff.”
Accepting- the law to be as charged by the court, and of its correctness there can be no doubt, there was no question for the jury, because the uncontradicted evidence showed that plaintiff was discharged because defendant was dissatisfied with his services. It necessarily follows that the verdict had no evidence to support it and that the complaint should have been dismissed.
The judgment should be reversed and the complaint dismissed, with costs.
Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ.
Judgment reversed, with costs,, and complaint dismissed, with costs. Order to be settled on notice.